Citation Nr: 0733655	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1967 to May 
1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to service connection 
for chronic obstructive pulmonary disease, and post traumatic 
stress disorder and alcoholism.  The veteran only filed a 
timely appeal for the issue of entitlement to service 
connection for chronic obstructive pulmonary disease.  During 
the pendency of the appeal, the veteran moved to Texas, and 
his file was transferred to the RO in Houston, Texas.  


FINDING OF FACT

The veteran's chronic obstructive pulmonary disease first 
manifested after service and there is no competent evidence 
which relates this disorder to disease or injury in service 
including to any in-service exposure, including asbestos and 
herbicide exposure.    


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1103, 
1110, 1112, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.300, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Analysis

The veteran asserts that the current chronic obstructive 
pulmonary disease is related to his 20 years in service.  The 
veteran stated that in service, he was in an environment 
which led directly to his chronic obstructive pulmonary 
disease.  He stated that he was in an environment of smoke, 
dust, and hazardous chemicals on a daily occurrence and this 
promoted a weakened pulmonary system.  The veteran indicated 
that the primary cause of the chronic obstructive pulmonary 
disease was second-hand smoke in a poorly ventilated work 
space.  He stated that a secondary cause occurred while 
aboard the USS Kitty Hawk.  The veteran stated that he was 
aboard the USS Kitty Hawk for 13 months during shipboard 
alterations.  He stated that he was exposed to dust, 
environmental hazards, paint chips, dust, and blasting, and 
possibly asbestos.  He indicated that while stationed on the 
USS Kittyhawk, the USS Shangri-La, and the USS Ticonderoga, 
while on the flight deck, he ingested burning jet fuel.  The 
veteran also stated that he was exposed to Agent Orange while 
he was stationed in Vietnam.  See the veteran's statement 
dated in May 2006.  

The veteran cited to treatise evidence and other evidence in 
support of his contentions.  The veteran cited to a research 
paper from the University of Virginia and to research from 
the Mayo Clinic to support his argument that the chronic 
obstructive pulmonary disease would not have shown up in 
service but was a present and growing problem, and it would 
have shown up later in life.  See the veteran's statement 
dated in May 2006.   

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic obstructive pulmonary disease.  Although the veteran 
has a current disability, there is no competent evidence of 
service incurrence and the probative and persuasive evidence 
of record etiologically relates the veteran's current disease 
to his history of smoking and not to disease, injury, or 
exposure in service.

The competent medical evidence of record establishes that the 
veteran currently has chronic obstructive pulmonary disease.  
See the treatment records from Dr. S.B. and the VA 
examination reports dated in January 2007 and February 2007.    

There is no competent evidence of treatment or diagnosis of 
chronic obstructive pulmonary disease in service.  Service 
examination reports dated in November 1974, June 1982, and 
March 1985 indicate that examination of the lungs and chest 
was normal.  Upon examination in November 1974 and March 
1985, the veteran reported "no" when asked if he had a 
chronic cough or shortness of breath.  The 
separation/retirement examination report dated in March 1987 
indicates that examination of the veteran's chest and lungs 
was normal.  The veteran reported "no" when asked if he had 
shortness of breath or a chronic cough.  

As noted above, the veteran asserts that in service, he was 
exposed to smoke, dust, and hazardous chemicals on a daily 
basis.  He asserts that he was exposed to second-hand smoke, 
environmental hazards, paint chips, dust, blasting, and 
asbestos.  He states that he ingested burning jet fuel and he 
was exposed to Agent Orange while he was stationed in 
Vietnam.  See the veteran's statement dated in May 2006.  The 
Board notes that associated with the service medical records 
is a February 1985 asbestos medical surveillance program 
record.  The record indicates that all personnel who have 
been exposed to or are now significantly exposed to asbestos 
are to be included in an asbestos medical surveillance 
program and the record was to be retained in the health 
record for 50 years.  In the record, the veteran noted that 
he was uncertain if he was exposed to asbestos in military 
service.  The Board notes, however, that the service records 
show that the veteran served in the U.S. Navy.  

The Board finds that even if it concedes that the veteran was 
exposed to all of the alleged contaminants in service, the 
probative and persuasive evidence of record establishes that 
the chronic obstructive pulmonary disease is due to the 
veteran's history of smoking.  Review of the evidence of 
record shows that chronic obstructive pulmonary disease was 
first diagnosed in 1997, almost ten years after service 
separation.  The medical evidence of record shows that the 
veteran was hospitalized for chronic obstructive pulmonary 
disease in February 1997.  The record shows that the veteran 
has a history of smoking one to three packs of cigarettes a 
day for over 25 years.  

There is probative and persuasive evidence that the current 
chronic obstructive pulmonary disease is due to the veteran's 
long history of smoking.  In a February 2007 VA medical 
opinion, the examiner opined that the veteran had moderate 
hyperaeration compatible with chronic obstructive pulmonary 
disease most likely due to a 50 pack year history of tobacco 
abuse.  The VA examiner indicated that he had reviewed the 
veteran's claims folder.  The examiner noted that the veteran 
served with the Navy from 1967 to 1987 and the veteran was 
frequently aboard several ships.  The examiner stated that it 
was conceded that the veteran was exposed to asbestos and 
documentation in the record stated that the veteran was 
identified to be followed for the possibility of developing 
asbestosis.  The examiner further noted that chronic 
obstructive pulmonary disease was diagnosed in January 1997 
after a history of smoking two packs of tobacco a day for 25 
years.  The examiner indicated that the chest x-ray dated in 
January 2007 revealed moderate hyperaeration compatible with 
chronic obstructive pulmonary disease.  The impression was 
chronic obstructive pulmonary disease.  

The examiner was asked to provide an opinion as to whether 
the chronic obstructive pulmonary disease was the result of 
exposure to asbestos in service.  The examiner opined that 
the veteran's chronic obstructive pulmonary disease was not 
related to asbestos exposure in service.  The examiner stated 
that Harrison's 15th edition of The Principles of Internal 
Medicine, page 1469, documents that asbestosis is the diffuse 
interstitial fibrosing disease of the lung that is directly 
related to the intensity and duration of the exposure.  The 
diagnosis of asbestosis on chest radiograph can be used to 
detect a number of manifestations of asbestosis exposure.  
Past exposure is specifically indicated by pleural plaques 
and it is also documented that asbestosis resembles the other 
forms of diffuse interstitial fibrosis.  The examiner noted 
that the veteran's radiograph demonstrated no pleural 
plaques.  He noted that there is also no form of fibrosis and 
as documented by a radiologist, no acute disease.  The 
examiner indicated that the veteran does not have asbestosis 
but he has moderate hyperaeration compatible with chronic 
obstructive pulmonary disease most likely due to a 50 pack 
year history of tobacco abuse.  

The Board finds the February 2007 medical opinion to have 
great evidentiary weight.  The Board has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  The examiner reviewed the veteran's medical 
records and pointed to the medical evidence which supported 
his conclusions.  In assessing such evidence, whether an 
examiner provides a basis for his or her medical opinion goes 
to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing 
the probative value of a medical opinion are the examiner's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In the present case, the examiner discussed the 
veteran's medical history pertinent to the chronic 
obstructive pulmonary disease, referred to the specific 
evidence of record which supports his conclusion, and he 
provided a rationale for the conclusion.  The Court of 
Appeals for Veterans Claims (Court) also held that medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional.  Mattern v. West, 
12 Vet. App. 222, 228 (1999).

The Board notes that of record is a January 2007 VA medical 
opinion in which the examiner opined that the veteran's 
chronic obstructive pulmonary disease was as likely as not 
related to the asbestosis.  The Board finds this medical 
opinion to have no probative value.  In the opinion, the VA 
examiner relates that the chronic obstructive pulmonary 
disease to asbestosis.  However, there is no medical evidence 
of record that the veteran currently has asbestosis.  
Asbestosis was not detected upon chest x-ray examination in 
January 2007.  The examiner's opinion is not supported by the 
evidence of record and in fact, the evidence of record 
contradicts the medical opinion.  Thus, the Board finds that 
this medical opinion has no probative value.  The Court has 
stated that an opinion based upon an inaccurate factual 
premise has no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 461 (1993). 

As set forth above, there is probative evidence that the 
chronic obstructive pulmonary disease is due to the veteran's 
long history of smoking.  The evidence shows that the 
veteran's history of smoking dates back to his period of 
service.  However, because the veteran's claim was filed 
after June 9, 1998, service connection on the basis of a 
tobacco-use disability may not be granted unless the 
disability is shown in service or within the presumptive 
period.  See 38 U.S.C.A. § 1103 (West 2002).  As discussed in 
detail above, chronic obstructive pulmonary disease was not 
diagnosed in service and was diagnosed 10 years after service 
separation.  Thus, service connection pursuant to 38 U.S.C.A. 
§ 1103 is not warranted.  See 38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.300 (2007).  

The veteran also asserts that he was exposed to Agent Orange 
while serving in Vietnam and this may have led to the 
development of chronic obstructive pulmonary disease.  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to Agent Orange during 
that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases, will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  The Board notes, however, that 
chronic obstructive pulmonary disease is not among those 
presumptive conditions.  The veteran has not submitted any 
competent evidence which supports his contentions that the 
chronic obstructive pulmonary disease is due to Agent Orange 
exposure.   

The veteran's own implied assertions that the chronic 
obstructive pulmonary disease is related to exposure to dust, 
paint, jet fuel, asbestos, second-hand smoke, and other 
contaminants in service are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran 
is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise and he has not submitted any 
medical evidence which supports his contentions.  

The veteran did cite to medical treatises in the May 2006 
statement.  He cited to the treatises for the proposition 
that chronic obstructive pulmonary disease and emphysema may 
result from exposure to certain contaminants and the diseases 
manifest years after the exposure.  The Board finds that the 
treatise evidence is not sufficient evidence of a nexus 
between the veteran's current chronic obstructive pulmonary 
disease and the exposure to contaminants in service.  The 
Court has held that a medical article or treatise can provide 
important support when combined with an opinion of a medical 
professional or if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  See Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  In the present case, 
the treatise evidence submitted by the veteran is not 
accompanied by the opinion of any medical expert.  Rather it 
is accompanied solely by statements from the veteran, who as 
a layperson, is not competent to provide a medical opinion.  
See Espiritu, supra.  Further, the treatise cited by the 
veteran simply provides speculative generic statements.  See 
Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is too general and inconclusive (quoting Sacks v. 
West, 11 Vet. App. 314, 317 (1998)).  

In summary, there is no competent evidence of a diagnosis of 
chronic obstructive pulmonary disease in service and there is 
no competent evidence which relates the current chronic 
obstructive pulmonary disease to exposure to contaminants in 
service.  There is competent evidence which relates the 
current chronic obstructive pulmonary disease to the 
veteran's long history of smoking.  As such, the 
preponderance of the evidence is against the claim for 
service connection for chronic obstructive pulmonary disease, 
and the claim is denied.  Gilbert, 1 Vet. App. at 54.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in September 2001.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for service connection.  
A January 2005 letter notified the veteran of the information 
or evidence needed to substantiate a claim for a disease as 
secondary to asbestos exposure.  The September 2001 letter 
notified the veteran as to what information and evidence must 
be provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in the letters dated in September 2001 and January 2005.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of 
these elements in a March 2006 letter.  

Although part of the VCAA notice was provided to the veteran 
subsequent to the initial AOJ unfavorable decision (the claim 
was initially denied in January 2003), the Board finds that 
there is no prejudice to the veteran.  As noted above, the 
veteran was provided with content-complying VCAA and Dingess 
notice in January 2005 and March 2006.  After the VCAA notice 
was provided, the veteran over a year to respond to the 
notice and submit additional evidence in support of the 
claim.  The claim was readjudicated in October 2006 and April 
2007.  The Board also points out that the veteran has not 
alleged any prejudice.  The Board finds that the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of the claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The veteran 
identified treatment by Dr. S.B. and at a Naval Hospital.  
Such records dated from 1971 to 2006 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  The RO 
obtained a medical opinion as to the etiology of the chronic 
obstructive pulmonary disease in 2007.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is not warranted and the appeal is denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


